Case 1:20-cv-00046-JPJ-PMS Document 23 Filed 08/26/21 Page 1 of 1 Pageid#: 1180




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

  ELI JACOB HANCOCK,                        )
                                            )
                   Plaintiff,               )     Case No. 1:20CV00046
                                            )
  v.                                        )        JUDGMENT
                                            )
  KILOLO KIJAKAZI,                          )     By: James P. Jones
  ACTING COMMISSIONER                       )     United States District Judge
  OF SOCIAL SECURITY,                       )
                                            )
                   Defendant.               )


       For the reasons stated in the Order accompanying this Judgment, it is

 ADJUDGED AND ORDERED that the final decision of the Commissioner of

 Social Security denying benefits is VACATED AND REMANDED.

       The Clerk shall close the case.



                                          ENTER: August 26, 2021

                                          /s/ JAMES P. JONES
                                          United States District Judge
